                                                    Case 2:18-cv-00755-RSL Document 20 Filed 10/23/18 Page 1 of 3



                                          1   Joshua B. Swigart, Esq. (CA SBN: 225557)
                                              josh@westcoastlitigation.com
                                          2   David McGlothlin, Esq. (CA SBN: 253265)
                                          3   david@westcoastlitigation.com
                                              HYDE & SWIGART
                                          4   2221 Camino Del Rio South, Suite 101
                                          5   San Diego, CA 92108
                                              Telephone: (619) 233-7770
                                          6   Facsimile: (619) 297-1022
                                          7
                                              Abbas Kazerounian, Esq. (WA Bar No. 48522)
                                          8   ak@kazlg.com
                                          9   Ryan L. McBride, Esq. (WA Bar No. 50751)
                                              ryan@kazlg.com
                                         10   KAZEROUNI LAW GROUP, APC
                                         11   245 Fischer Ave Ste D1
                                              Costa Mesa, CA 92626
                                         12   Telephone: (800) 400-6808
HYDE & SWIGART
                 San Diego, California




                                         13   Facsimile: (800) 520-5523
                                         14   Attorneys for Plaintiff,
                                              Donald Murdzia
                                         15
                                         16                            UNITED STATES DISTRICT COURT
                                         17                         WESTERN DISTRICT OF WASHINGTON
                                         18
                                         19
                                              Donald Murdzia,                                      Case No: 2:18-CV-00755-RSL
                                         20
                                                                      Plaintiff,
                                         21                                                        STIPULATED MOTION TO
                                              v.
                                         22                                                        DISMISS ENTIRE ACTION
                                              Ocwen Loan Servicing, LLC,                           WITH PREJUDICE
                                         23
                                                                                                   NOTING DATE: 10/23/18
                                         24                   Defendant.
                                         25
                                         26
                                         27
                                         28

                                               ______________________________________________________________________________________________________
                                              STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE                            - !1 of ! 3 -
                                                     Case 2:18-cv-00755-RSL Document 20 Filed 10/23/18 Page 2 of 3



                                          1          Plaintiff, DONALD MURDZIA (“Plaintiff”) and Defendant, OCWEN LOAN

                                          2   SERVICING, LLC (“Defendant”) (jointly the “Parties”), hereby move this Honorable Court to

                                          3   dismiss the above-entitled action with prejudice. In support of this joint motion, the Parties state

                                          4   as follows:

                                          5   1.     The Parties have reached a settlement in this action;

                                          6   2.     The Parties to this litigation have jointly entered into this Stipulation;

                                          7   3.     Defendant, without acknowledging liability or wrongdoing, and Plaintiffs, without

                                          8          acknowledging liability or wrongdoing, have agreed to fully and completely settle

                                          9          this matter;

                                         10   4.     The Parties are to bear their own fees and costs;

                                         11   5.     The settlement between Plaintiffs and Defendant is memorialized in a written

                                         12          settlement agreement, now fully executed by Plaintiffs and the Defendant; and
HYDE & SWIGART
                 San Diego, California




                                         13   6.     The Parties agree that this Court may proceed to dismiss this action in its entirety

                                         14          with prejudice as to Plaintiff’s individual claims, pursuant to Fed. R. Civ. P. 41(a)

                                         15          (1)(A)(ii).

                                         16   7.     The Parties agree that this Court shall retain jurisdiction over this matter to

                                         17          enforce the settlement agreement.

                                         18           WHEREFORE, the Parties jointly move this Court to dismiss the
                                         19   above-captioned action with prejudice.
                                         20
                                         21   Dated: October 23, 2018                         KAZEROUNI LAW GROUP, APC
                                         22
                                                                                                    By: /s/ Ryan L. McBride
                                         23                                                         Ryan L. McBride, Esq.
                                                                                                    Kazerouni Law Group, APC
                                         24
                                                                                                    2633 E. Indian School Road,
                                         25                                                         Suite 460
                                                                                                    Phoenix, AZ 85016
                                         26
                                                                                                    Attorneys For Plaintiff
                                         27
                                         28

                                               ______________________________________________________________________________________________________
                                              STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE                            - !2 of ! 3 -
                                                    Case 2:18-cv-00755-RSL Document 20 Filed 10/23/18 Page 3 of 3



                                          1
                                          2   Dated: October 23, 2018                                TROUTMAN SANDERS,
                                                                                                     LLP
                                          3
                                          4                                                          By: s/ Virginia B. Flynn
                                                                                                     Virginia B. Flynn
                                          5                                                          TROUTMAN SANDERS, LLP
                                          6                                                          11682 EL CAMINO REAL
                                                                                                     SUITE 400
                                          7                                                          SAN DIEGO, CA 92130

                                          8
                                          9
                                         10
                                         11
                                         12
HYDE & SWIGART
                 San Diego, California




                                         13
                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28

                                               ______________________________________________________________________________________________________
                                              STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE                            - !3 of ! 3 -
